Citation Nr: 0620041	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a cervical spine fracture, to include whether 
the reduction of the 30 percent evaluation to 10 percent, 
effective from November 10, 2005, was proper.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative arthropathy of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971 and from July 1976 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2002, August 2005 and November 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  

In January 2005, the Board remanded the claims of service 
connection for muscle and joint pain, including as due to an 
undiagnosed illness and the claim for an increased rating for 
residuals of cervical spine fracture for further development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.  
With respect to the veteran's claim of service connection for 
joint pain, the RO, in a November 2005 rating decision 
granted service connection for radiculopathy of the left 
upper extremity, degenerative arthropathy of the lumbar spine 
and radiculopathy of the left lower extremity.  Thus, the 
claim for muscle and joint pain is no longer before the 
Board, as the joints complained of having been granted 
service connection.

The issues of entitlement to increased evaluations for 
degenerative arthropathy of the lumbar spine and 
radiculopathy of the left lower extremity are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  Prior to November 10, 2005, residuals of a cervical spine 
fracture were manifested primarily by objective evidence of 
severe limitation of cervical spine motion, measured as 30 
degrees forward flexion with significant functional overlay 
due to pain.

2.  The RO's decision to reduce the veteran's evaluation for 
residuals of a cervical spine fracture from 30 to 10 percent, 
effective November 10, 2005, was supported by evidence 
contained in the record at the time of the reduction and was 
made in compliance with applicable due process laws and 
regulations.

3.  Commencing November 10, 2005, residuals of a cervical 
spine fracture are manifested primarily by objective evidence 
of no more than slight loss of cervical spine motion, with 
forward flexion to 45 degrees without pain.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of a cervical spine fracture prior to 
November 10, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).

2.  The reduction in the disability rating of the veteran's 
residuals of a cervical spine fracture from 30 to 10 percent, 
effective November 10, 2005, was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 
4.7 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a cervical spine fracture since 
November 10, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in August and October 2005 which asked him to 
submit certain information, and informed him of VA's 
responsibility concerning obtaining evidence to substantiate 
his claims.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information VA would be obtaining, and essentially asked the 
veteran to send to VA any information he had to process the 
claims.  The letters also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to substantiate his 
claims for increased ratings.  In view of this, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  Although the RO did not provide 
adequate VCAA notice to the veteran prior to promulgation of 
the July 2002 rating action, the notice provided to the 
veteran in the August 2005 and October 2005 letters was 
pursuant to the Board's January 2005 remand and prior to 
readjudication and recertification of the claim, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Based on the 
above, the Board concludes that the defect in the timing of 
the VCAA notice is harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  Accordingly, the 
Board is satisfied that the duty to assist has been met.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary for an effective date for 
these claims.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.  



Residuals of a Cervical Spine Fracture

In November 1994, the RO granted service connection for 
residuals of a cervical spine fracture and assigned a 
noncompensable disability rating under Diagnostic Code 5290.  
In a January 2001 rating decision, the RO increased the 
disability rating to 10 percent.  

A July 2002 rating decision increased the veteran's 
disability rating to 30 percent, effective from September 25, 
2001, the date he submitted his claim for an increased 
disability rating.  The veteran subsequently perfected his 
appeal of the assigned disability rating.  A later, November 
2005 rating decision reduced his disability rating for 
residuals of a cervical spine fracture from 30 percent to 10 
percent, effective from November 10, 2005, the date of the 
most recent VA orthopedic examination.  

The veteran contends that he is entitled to a higher 
disability rating for his service-connected residuals of a 
cervical spine fracture and further, that the disability 
rating should not have been reduced from 30 to 10 percent 
because the disability is more severe than the current 
disability rating reflects.  

Prior to November 10, 2005

During the course of this appeal, VA promulgated new 
regulations for the evaluation of the disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create the 
General Rating Formula for Diseases and Injuries of the 
Spine.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, since the 
amendment has a specified effective date without provision 
for retroactive application, it may not be applied prior to 
its effective date.  As of September 26, 2003, the Board must 
apply whichever version of the rating criteria is more 
favorable to the veteran.

The Board notes that the RO addressed the new amendments in 
its May 2004 and November 2005 supplemental statements of the 
case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The RO originally evaluated the disability under Diagnostic 
Code 5290, limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a (2002).

Under the amended rating criteria, the General Rating Formula 
for Diseases and Injuries of the Spine provides for 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome, based on incapacitating episodes.  The 
applicable diagnostic code is Code 5235, vertebral fracture 
or dislocation.  The Board notes that the April 2002 and 
April 2004 VA examination reports show no evidence of 
neurological deficits associated with the cervical spine 
disability and the April 2004 MRI scan of the cervical spine 
revealed evidence of cervical spondylosis with mild spinal 
stenosis at levels C5-6 and C6-7.  There was no evidence of 
significant spinal stenosis or of herniated nucleus pulposus.  
Therefore, the Board finds that an analysis based on 
intervertebral disc syndrome is not for application.  The 
most appropriate diagnostic codes for application are Code 
5290 under the previous version of the rating criteria and 
Code 5235 under the amended version.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if supported by explanation and evidence).

Under the previous version of the rating criteria, Code 5290 
provides for a 10 percent disability rating for slight 
limitation of motion of the cervical spine; a 20 percent 
disability rating for moderate limitation of motion and a 
maximum 30 percent disability rating for severe limitation of 
motion of the cervical spine.  A 40 percent disability rating 
was also available under Diagnostic Code 5287 for unfavorable 
ankylosis of the cervical spine.  Residuals of a vertebral 
fracture further warranted a 60 percent under Diagnostic Code 
5285 when there was no cord involvement and abnormal mobility 
that required a neck brace.  38 C.F.R. § 4.71a (2002).  In 
other cases rate in accordance with definite limited motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of vertebral body.

Under the revised General Rating Formula, a 10 percent 
disability rating is assigned, in pertinent part, when 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees, or, combined range 
of motion of the cervical spine is greater than 170 degrees 
but not greater than 335 degrees.  A 20 percent rating is 
warranted when forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the cervical spine is not 
greater than 170 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating is assigned when 
forward flexion of the cervical spine is 15 degrees or less; 
or there is favorable ankylosis of the entire cervical spine.  
Unfavorable ankylosis of the entire cervical spine warrants a 
maximum 40 percent disability rating.  Note 2 to the General 
Rating Formula specifies, in pertinent part, that for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees; and, 
that the normal combined range of motion of the cervical 
spine is 340 degrees.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Considering the evidence of record, the Board finds that the 
overall disability picture prior to November 10, 2005, does 
not more closely approximate the criteria for a disability 
rating in excess of 30 percent under either version of the 
rating criteria.  38 C.F.R. § 4.7.  The April 2002 VA 
orthopedic examination showed cervical spine flexion to 30 
degrees and the examiner noted that the veteran had 
significant functional overlay with neck pain.  Although the 
April 2004 VA orthopedic examination report did not report 
cervical spine range of motion for flexion and extension, the 
examiner noted that the veteran complained of discomfort in 
his neck with rotation of the head to 60 degrees on either 
side.  The April 2004 examiner found no evidence of 
additional limitation due to pain, fatigue, weakness, or lack 
of endurance.  Nor was there evidence of spasm, weakness, or 
tenderness.  Neither examiner found evidence of ankylosis or 
of neurological deficits.  Specifically, the ranges of motion 
discussed in both examinations do not meet the criteria for a 
higher rating set forth in the General Rating Formula for 
Disease and Injuries of the Spine.  Moreover, there is no 
evidence of abnormal spinal contour, muscle spasm, or 
guarding, and no evidence of weakness.  The April 2002 
examiner did indicate tenderness upon slight palpation of the 
neck and opined that there was significant functional 
impairment as a result of the pain overlay.  The April 2004 
VA examiner offered no opinion regarding functional 
impairment associated with the service-connected cervical 
spine disability.  

The Board cannot conclude that the overall disability picture 
prior to November 10, 2005, more closely approximates the 
criteria for either a 40 percent rating for unfavorable 
cervical spine ankylosis under the previous Code 5287 or 
under the amended Code 5235 and the General Rating Formula 
for Diseases and Injuries of the Spine.  Nor does the 
evidence indicate that the residuals of a cervical spine 
fracture resulted in abnormal mobility that required a neck 
brace, to warrant a 60 percent rating under the previous 
Diagnostic Code 5285.  There is also no basis to add a 10 
percent rating in addition to the rating assigned based on 
limitation of motion, as there is no evidence showing 
demonstrable deformity of the vertebral body.  See 38 C.F.R. 
§ 4.71, Diagnostic Code 5285 (prior to September 2003).  
Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
30 percent for residuals a cervical spine fracture, prior to 
November 10, 2005.  38 C.F.R. § 4.3.

Since November 10, 2005

As noted above, the November 2005 rating decision reduced the 
veteran's disability rating for residuals of a cervical spine 
fracture from 30 to 10 percent, effective November 10, 2005, 
the date of the veteran's most recent VA orthopedic 
examination.

Initially, the Board notes that the requirements for a 
reduction in the evaluation for disabilities in effect for 
five years or more are set forth at 38 C.F.R. § 3.344(a) and 
(b), which require that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995).  This regulation also provides that, with 
respect to other disabilities that are likely to improve, 
e.g., those for which the evaluations have been in effect for 
less than five years, re-examinations disclosing improvement 
warrant a rating reduction.  38 C.F.R. § 3.344(c).

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's 30 percent evaluation had been in 
effect for less than five years at the time of the reduction.  

Given the assignment of the 30 percent rating for headaches 
and grants of service connection and assigned ratings for 
other issues in the November 2005 rating decision, the 
veteran did not experience a decrease in compensation 
payments made, as a result of the reduction in the rating 
assigned for residuals of a cervical spine fracture.  Thus, 
because the net result of the November 2005 rating decision 
was to increase the combined compensation payment for his 
service-connected disabilities, the RO properly determined 
that the special notice procedures in 38 C.F.R. § 3.105(e) 
were inapplicable.  See VAOPGCPREC 71-91 (Nov. 7, 1991); see 
also VAOPGCPREC 29-97 (Aug. 7, 1997).

The next question for the Board is whether the evidence of 
record on November 10, 2005, provided a basis for the rating 
reduction, by a showing of an improvement in his condition.  

Considering the evidence of record, the Board finds that, 
given the findings from the November 10, 2005 VA orthopedic 
examination, the RO correctly determined that the service-
connected residuals of a cervical spine fracture showed an 
improvement in his condition such that the criteria for a 30 
percent disability rating were not met.  

As noted above, the Rating Schedule has been revised with 
respect to the regulations applicable to rating disabilities 
of the spine, effective from September 26, 2003.  68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003).  Disabilities and injuries of 
the spine are now evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243, with Diagnostic Code 5235 
as the new code for vertebral fracture and Code 5237 as the 
new code for cervical strain.  As the veteran filed his claim 
prior to September 26, 2003, the Board will consider both 
versions of the rating criteria and apply the criteria that 
are most favorable to the veteran.  In this regard, the Board 
finds that neither the regulations in effect prior to 
September 26, 2003, or the revised regulations are more 
favorable to the veteran.

Because the November 2005 VA examination report shows that 
the veteran has slight limitation of motion of the cervical 
spine, evidenced in extension, bilateral lateral flexion and 
bilateral lateral rotation, former Diagnostic Code 5290 does 
not provide for an evaluation higher than 10 percent for his 
residuals of a cervical spine fracture.  Likewise, with the 
November 2005 examination findings indicating no limitation 
of forward flexion of the cervical spine and the combined 
range of motion of the cervical spine greater than 170 
degrees, without evidence of muscle spasm or guarding so 
severe as to result in an abnormal gait or spinal contour, a 
disability rating in excess of 10 percent is not warranted 
under the general rating formula of the revised regulations, 
Diagnostic Codes 5235 and 5237.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for residuals of a 
cervical spine fracture since November 10, 2005.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.3, 4.7, 4.71a.  The Board further finds that the November 
2005 VA examination report showed improvement.  Therefore, 
the reduction from 30 percent to 10 percent was proper.

ORDER

A disability rating in excess of 30 percent for the residuals 
of a cervical fracture, prior to November 10, 2005, is 
denied.

A disability rating in excess of 10 percent for the residuals 
of a cervical fracture, since November 10, 2005, is denied.

A reduction from 30 percent to 10 percent for the service-
connected residuals of a cervical fracture was proper.


REMAND

In February 2006, the veteran filed a notice of disagreement 
to the RO's November 2005 rating decision's initial 
disability ratings for arthropathy of the lumbar spine and 
radiculopathy of the left lower extremity.  The veteran has 
not been furnished a statement of the case that addresses 
these issues.  Therefore, the Board is required to remand 
these issues to the RO for issuance of a proper statement of 
the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Thereafter, the RO should furnish the 
veteran and his representative a 
Statement of the Case with respect to the 
issues of entitlement to initial 
increased disability ratings for 
degenerative arthropathy of the lumbar 
spine and for left lower extremity 
radiculopathy.  The RO should return 
these issues to the Board only if the 
veteran files a timely substantive 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


